MARILYN S. KITE, Chief Justice.
[T1] This matter came before the Court upon Appellant's letter, which was filed herein July 25, 2012. Appellant pled "no contest" to, and was convicted of, one count of child abuse. On May 21, 2012, appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Following a careful review of the record and the "An-ders briefs" submitted by counsel, this Court, on June 12, 2012, entered its "Order Granting Permission for Court Appointed Counsel to Withdraw." That Order provided that the District Court's February 27, 2012 "Sentence" would be affirmed unless, on or before July 30, 2012, appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. In response to this Court's "Order Granting Permission for *752Court Appointed Counsel to Withdraw," Appellant filed the above-referenced letter, After a careful review of that letter, this Court finds that Appellant has not established that the captioned appeal is less than frivolous. Appellant's letter in no way resembles an appellate brief and, further, is devoid of cogent argument and citation to pertinent authority. To the extent this Court can decipher any argument, this Court notes that Appellant's complaints were addressed in the Anders brief. Therefore, the Court finds that the District Court's "Sentence" should be affirmed. It is, therefore,
[12] ORDERED that the District Court's February 27, 2012 "Sentence" be, and the same hereby is, affirmed.
[13] DATED this 8th day of August, 2012.